Citation Nr: 0822501	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  03-32 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
anatomical loss of the right eye.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
migraine headaches secondary to anatomical loss of the right 
eye.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
dysthymic disorder with paranoid features as secondary to 
anatomical loss of the right eye.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1959 to 
November 1961.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision.

The issue of entitlement to service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left eye is not service-connected for any 
disability and he is not blind in the left eye.

2.  The veteran's claim of entitlement to service connection 
for headaches was denied by a December 1967 rating decision.  
The veteran did not perfect a substantive appeal to this 
decision.

3.  The veteran's claim of entitlement to service connection 
for migraine headaches, secondary to his service connected 
eye disability was denied by December 1967 rating decision; 
the evidence submitted since December 1967 is cumulative or 
redundant of evidence that was already submitted, does not 
relate to an unestablished fact, and fails to raise a 
reasonable possibility of substantiating the veteran's claim.


4.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder was denied by the Board in January 
1985.  The veteran did not appeal this decision.

5.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder was denied by a January 1985 Board 
decision; the evidence submitted since January 1985 is 
neither cumulative nor redundant of evidence that was already 
submitted, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 40 percent for an 
enucleated right eye have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6066 (2007).

2.  The December 1967 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

3.  New and material evidence has not been submitted and the 
veteran's claim of entitlement to service connection for 
migraine headaches is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156 (2007).

4.  The January 1985 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

5.  New and material evidence has been submitted and the 
veteran's claim of entitlement to service connection for a 
psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

In the present case, notice was provided by a letter dated in 
November 2003, which informed the veteran of the first three 
elements required by the Pelegrini II Court as stated above.

While the veteran has not been specifically provided with the 
diagnostic codes for rating eye disabilities, he is not 
prejudiced by this, because as discussed below, the veteran 
is not blind in his left eye and his left eye is not service 
connected; and, therefore, he is currently receiving the 
maximum benefit under the law.  The Court has held that 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In this case, the veteran's claim for an 
increased rating for his eye is being denied as a matter of 
law, and therefore no benefit would flow to him by providing 
him with a copy of the relevant diagnostic codes.  

The veteran has also shown that he is aware that he may 
provide evidence as to how his disability impacts his daily 
life and employment, as he has already filed (and was denied) 
a claim for a total disability rating based on individual 
unemployability (TDIU).  As such, no additional notice is 
necessary for the veteran's claim of entitlement to a rating 
in excess of 40 percent for a right eye disability.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material. The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.

With regard to the veteran's claim of headaches, the veteran 
was not specifically informed of what new and material 
evidence meant.  However, the veteran was provided with 
definitions of new and material in an October 2003 letter, 
and the veteran has shown that he knew that in order to 
reopen a claim he was required to submit new and material 
evidence, as he submitted a private medical opinion in an 
effort to reopen his psychiatric claim.

As such, it is clear that the veteran had actual knowledge of 
the need to submit additional evidence.  Furthermore, the 
veteran was provided with a VA examination and a medical 
opinion was obtained in an effort to provide the veteran with 
medical evidence supporting his claim to reopen the 
previously denied claim of entitlement to service connection 
for headaches.  Therefore, the Board finds that the veteran 
was not prejudiced by any failure to specifically inform him 
of what new and material evidence meant with regard to his 
headache claim. 

VA and private treatment records have been obtained, as were 
service medical records.  The veteran was also provided with 
several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

II.  Increased Rating

The veteran is currently rated at 40 percent for anatomical 
loss of the right eye under 38 C.F.R. § 4.84a, Diagnostic 
Code 6066.

As an initial matter, the veteran has been service-connected 
for his right eye, not his left eye.  Importantly, the Board 
notes that the provisions for rating vision loss under 38 
C.F.R. § 4.84a do not expressly distinguish between a 
service-connected disability in one eye and a nonservice-
connected disability in the other eye.  The Court of Appeals 
for Veterans Claims has noted this discrepancy.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339-40 (1996); Villano v. Brown, 
10 Vet. App. 248, 250-51 (1997).  The Board notes that any 
interpretation of 38 C.F.R. § 4.84a must begin with the 
premise that VA is only authorized to award compensation for 
service-connected disability. 38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Absent a specific authorizing statute, such as 
38 U.S.C.A. § 1160(a)(1) (West 2002) (blindness in a non-
service eye may be considered in combination with service-
connected blindness in the other eye for compensation 
purposes), VA has no authority to award disability 
compensation (other than pension and 38 U.S.C.A. § 1151 
benefits) for non-service connected disability.  See Boyer 
v. West, 12 Vet. App. 142, 144-5 (1999) (VA may not provide 
compensation for nonservice-connected disability unless 
specifically authorized by statute).

VA's General Counsel has voiced opinion as to the proper 
interpretation of 38 C.F.R. § 4.84a.  In VAOPGCPREC 32-97 
(Aug. 29, 1997), the General Counsel was faced with the 
question as to whether the hearing loss provisions of 
38 C.F.R. § 4.85(b) required the nonservice-connected 
hearing loss disability to be considered normal for purposes 
of computing the service connected rating.  Similar to 
38 C.F.R. § 4.84a, the provisions for rating hearing loss 
under 38 C.F.R. § 4.85 do not expressly distinguish between 
a service-connected disability in one ear and a nonservice 
connected disability in the other ear.  The General Counsel 
concluded that a general rule existed that only service 
connected disability can be considered in awarding 
compensation.  The Boyer Court accepted the General 
Counsel's interpretation of 38 C.F.R. § 4.85(b) as 
"reasonable." Boyer, 12 Vet. App. at 144. The Boyer Court 
further stated that "even if the Court were to assume that 
the Secretary intended to compensate for non service-
connected hearing loss beyond that provided in section 1160, 
in the absence of a statutory provision authorizing such 
compensation and given the limitations imposed by sections 
1110 and 1131 restricting compensation to service-connected 
conditions, such a regulation would be invalid as exceeding 
the scope of the statute." Id.

The Board finds that the principles enunciated in VAOPGCPREC 
32-97 and Boyer control the interpretation of 38 C.F.R. 
§ 4.84a in this case.  In the absence of total blindness of 
the non-service connected left eye, the non-service-
connected left eye must be considered to be normal (20/40 or 
better) for rating purposes.  See 38 U.S.C.A. § 1160(a)(1) 
(West 2002); 38 C.F.R. §§ 3.383, 4.78, 4.79.

During the course of his appeal, the veteran has had his left 
eye vision checked on numerous occasions at both VA 
examinations (in April 2002, and December 2003) and at VA 
outpatient treatment sessions.  The results are listed below:

Date
Corrected left 
eye visual 
acuity
Date
Corrected left 
eye visual 
acuity 
April 2002
20/20
April 16, 2007
20/80-1
December 2003
20/20
April 30, 2007
20/30
March 2005
20/30
June 2007
20/40
November 3, 
2005
20/20
July 2007
20/30
November 17, 
2005
20/20
August 6, 2007
20/40
January 10, 
2006
20/25
August 28, 
2007
20/30
January 31, 
2006
20/20
October 2007
20/40
May 2006
20/40+2
January 2008
20/40
 
As the veteran demonstrated vision in his left eye of at 
least 20/40 on all but one occasion, it is clear that he is 
not blind in his left eye.  Additionally, the veteran filed 
for service connection for his left eye, but his claim was 
denied by a June 2006 rating decision, which the veteran did 
not appeal and which is now final.  Therefore, the veteran is 
currently receiving the maximum schedular rating available to 
him for his service-connected right eye disability.

Thus, because the veteran's left eye vision loss is not 
service-connected, and he is not blind in his left eye, the 
veteran does not meet the criteria for a rating in excess of 
40 percent for his service-connected anatomical loss of the 
right eye, and his claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III.  New and Material Evidence

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

Migraine Headaches

The veteran's claim of entitlement to service connection for 
headaches was denied by a December 1967 rating decision.  The 
veteran did not appeal and his claim became final.

At the time the veteran's claim was previously denied, the 
evidence of record included service medical records which 
failed to show any complaints of headaches, the transcript 
from a hearing before a physical evaluation board where 
headaches were not mentioned, and a VA examination from 1962 
at which the veteran was found to be neurologically normal.

The veteran's claim was denied as it was noted that 
outpatient treatment records showed treatment for headaches 
since 1966 and there was no evidence linking these headaches 
to the veteran's time in service, or showing that the 
veteran's headaches began during service.  

Since the denial in 1967, the veteran has submitted new 
evidence.  Treatment records from 1981 reflect that the 
veteran sought treatment for headaches and was prescribed new 
glasses.  In May 2002 the veteran underwent a VA examination 
at which he reported being treated for headaches since 1960; 
but no headaches were reported in the examination report.  
The veteran also underwent a VA examination in December 2003 
to evaluate his neurological complaints.  The veteran 
reported that he began having headaches after his eye injury 
in service.  After examining the veteran and reviewing his 
claims file, the examiner opined that the veteran's headaches 
with their onset around 1966 were not related to the 
veteran's right ocular trauma.  Additional VA treatment 
records were submitted that continued to show treatment for 
headaches.  However, no medical opinion was ever submitted 
relating the veteran's headaches to either his time in 
service or to a service connected disability.

While it was reported that the veteran had been having 
headaches since 1960 in the history section of his 2002 VA 
examination, there is no indication that this statement was 
based on any medical evidence of record, and it appears to be 
only the result of the veteran's subjective report.  In this 
regard, a bare transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

Additionally, this evidence is not new in the sense that the 
veteran had essentially asserted the same in making his claim 
that was denied by the December 1967 rating decision.

While the veteran has submitted some new evidence in the 
sense that it had not been previously submitted, the evidence 
is not material in that it does not address the reason the 
veteran's claim was denied and does not link the veteran's 
headaches to either his time in service or to his service 
connected eye disability.  

As such this evidence is cumulative and redundant of evidence 
that was already submitted, and is therefore not considered 
new and material.  Accordingly, the veteran's claim is not 
reopened.

Psychiatric Disorder

The veteran's claim of entitlement to service connection for 
a psychiatric disorder was denied by the Board in January 
1985, and his claim became final.

At the time the veteran's claim was previously denied, the 
evidence of record included several psychiatric evaluations 
from 1982, which diagnosed the veteran with schizophrenia and 
with a dysthymic disorder, but which did not address the 
etiology of either psychiatric disability.  The veteran also 
testified that he had been having psychiatric problems for a 
number of years.  The veteran's claim was denied because the 
evidence had not shown that his psychiatric disability was 
related to either his time in service or to his service-
connected eye disorder.

Since 1985, considerable new evidence has been submitted.  In 
December 2003, a VA examination failed to detect the presence 
of a psychiatric disability.  A private evaluation report 
which appears to have been submitted in October 2004 found 
the veteran to have major depression and the doctor opined 
that the veteran's mental condition was due to his physical 
service connected conditions.  VA psychiatric treatment 
records have also been presented.  

In this case the veteran has submitted a medical opinion of 
record that addresses the reason his claim was previously 
denied, and this opinion is presumed credible for the purpose 
of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The opinion is new evidence in that it had not 
been previously submitted and it is material in that it 
addresses the reason the veteran's claim was previously 
denied.  Therefore, the veteran's claim is reopened.


ORDER

A rating in excess of 40 percent for anatomical loss of the 
right eye is denied.

New and material evidence having not been presented, the 
veteran's claim of entitlement to service connection for 
migraine headaches is not reopened and is denied.

New and material evidence having been presented, the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include as secondary to a service-
connected disability, is reopened.  The appeal is granted to 
this extent only.


REMAND

In December 2003, the veteran underwent a VA psychiatric 
examination.  The examiner opined that there were no criteria 
in the clinical history and mental status examination to 
establish a diagnosis of a mental disorder at the present 
time, and the veteran was assigned a Global Assessment of 
Functioning (GAF) score of 80.

In October 2004 the veteran submitted an undated private 
psychiatric evaluation by Dr. Nieves who diagnosed the 
veteran with major depression and opined that the veteran's 
condition was due to his service connected disabilities.  The 
doctor assigned a GAF score of 35.

A GAF score between 31 and 40 is assigned when an individual 
presents either some impairment in reality testing or 
communication (e.g., speech is at time illogical, obscure or 
irrelevant); or when an individual has major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friend, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing in school).

A GAF score between 71 and 80 is assigned when symptoms, if 
present, are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); or when there is no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in school work).

Given the incredible disparity between the findings of the 
two medical opinions, a new VA examination is required to 
evaluate the veteran's current psychiatric symptomatology.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from March 2008 to the present.  

2.  Schedule the veteran for a psychiatric 
examination.  The examiner should be 
provided with the veteran's claims file, 
and should note in the report that the 
file was made available.  Any opinions as 
may be offered should be supported by a 
complete rationale.  The examiner should 
diagnose any psychiatric disability(s), 
and then provide an opinion as to whether 
it is as likely as not (50 percent or 
greater) that any diagnosed psychiatric 
disability(s) was caused by either the 
veteran's time in service or by the 
veteran's service connected right eye 
disability.  The examiner should 
specifically address the December 2003 VA 
examination and the private medical 
opinion by Dr. Nieves.

3.  When the development requested has 
been completed, the claims should be 
readjudicated.  If the claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


